Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered.  Prior art Mylaraswamy et al. has been used to address the amended claims.
Please see the rejection below for further detail.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 reads “Previously Presented.”  However, this should read “Currently Amended.”    
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1–2, 4, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (USPN 5722286) in view of Mylaraswamy et al. (US PGPub 20110118905 A1).
Regarding Claim 1, Robert discloses an apparatus for monitoring a valve having a control element (136), wherein the control element is actuated by an actuator (140), comprising: an adaptor (200) between the control element and the actuator, wherein the adaptor couples a valve stem of the control element to the actuator (Fig. 11), an electronics module (120) fully contained within the adaptor (Fig. 13), a strain gauge (158), but does not explicitly disclose a microprocessor or an accelerometer, a thermocouple, a current sensor and a torque sensor.
Mylaraswamy teaches an electronics module further comprises: a microprocessor (594), an accelerometer, a thermocouple, a current sensor and a torque sensor (Para. 33, where all of these elements can be used in a single subsystem) in order to generate data to determine whether the system is functioning properly.  Para. 33.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the electronics module of Robert with an array of sensors and a  as taught by Mylaraswamy in order to generate data based upon the condition of an element, in this case a valve, to determine whether the valve is functioning properly.
Per the Robert-–Mylaraswamy combination Mylaraswamy’s processor and sensors are located within Robert’s adaptor in such a manner as to operate as intended.  In other words, the accelerometer, thermocouple, current sensor and torque sensor are used to sense conditions specific to each of their functions as it related to Robert’s valve.  The signals generated by these sensors along with the strain gauge are sent to the processor to analyze and determine whether these signals are within or outside of predetermined parameters.
The Robert-–Mylaraswamy combination teaches microprocessor (Mylaraswamy, 594) is configured to monitor the valve (Robert, 136) and predict the condition (Mylaraswamy, Para. 54, where information is derived) of the valve and based on the strain gauge, the accelerometer, the thermocouple, current sensor and torque sensor (Mylaraswamy, Para. 81, where the processor monitors the hardware that sends signals, then processes and computes based upon this information).
Regarding Claim 2, the Robert–Mylaraswamy combination teaches a conductor (Robert, 74) connecting the electronics module (Robert, 200) the actuator.   
Regarding Claim 4
Regarding Claim(s) 19, the structural limitation of the apparatus described in the claims is recited in claim 1.  
Regarding Claim 24, the Robert–Mylaraswamy combination teaches the electronics module is embedded in the adaptor (Robert, Fig. 11); wherein the conductor (Robert, 60) is connected at one end to the electronics module (Robert, 120); wherein the conductor is configured to transmit and receive data communication to and from the electronics module.  Where this must be the case in order for the actuator to receive information from the sensors and actuate the valve accordingly.  Robert, Col. 4, Lines 22–29.  The Robert–Mylaraswamy combination teaches wherein the conductor is further configured to supply power to the adaptor and electronics module.  Robert, Col. 5, Lines 21–36.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robert (USPN 5722286) in view of Mylaraswamy et al. (US PGPub 20110118905 A1), in further view of Anderson et al. (US PGPub 20150362090 A1).
Regarding Claim 8, the Robert–Mylaraswamy combination does not explicitly teach the one or more sensors comprise an emissions sensor.  
Anderson et al. teaches an emission sensor (212) used in order to “monitor the health and/or remaining service life of the control valve assembly and/or one or more components of the control valve assembly” (Para. 24).
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the one or more sensors of Robert with an emission sensor as taught by Anderson et al. in order to “monitor the health and/or remaining service life of .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robert (USPN 5722286) in view of Mylaraswamy et al. (US PGPub 20110118905 A1), in further view of Downing (USPN 5207090).
Regarding Claim 9, the Robert–Mylaraswamy combination does not explicitly teach a flexible circuit coiled around the valve stem.
Downing teaches a flexible circuit (Col. 9, Lines 43-45) in order to aid in locating the sensors, wired communications and other electrical connections by utilizing a material that can tolerate bending (Col. 9, Lines 43-50).
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the circuit of Robert with a material as taught by Downing in order to aid in locating the sensors, wired communications and other electrical connections by utilizing a material that can tolerate bending.
It would have been obvious to one having ordinary skill in the art before the time of filing to have a flexible circuit coiled around the valve stem, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Robert (USPN 5722286) in view of Mylaraswamy et al. (US PGPub 20110118905 A1), in further view of Lawson (USPN 9330560 B2).
Regarding Claim 25
Lawson teaches a volume of epoxy encasing the electronics module in the adaptor in order to attach the electronics (Col. 19, Lines 15-26).
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the circuit of Robert with an epoxy as taught by Lawson in order to attach the electronics.
Claims 27–30 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (USPN 5722286) in view of Mylaraswamy et al. (US PGPub 20110118905 A1), in further view of Ren et al. (US PGPub 20180034327 A1).
Regarding Claims 27 and 29, the Robert–Mylaraswamy combination does not explicitly teach a transmitting coil coupled to the valve stem and a planar coil complimentary to the transmitting coil.  
Ren teaches a transmitting coil (7) and a planar coil (3) in order to wirelessly charge an apparatus.  Para. 37.
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the circuit of Robert with a material as taught by Downing in order to wirelessly charge the adapter.  Thus allowing the valve to be used in remote locations.
Regarding Claims 28 and 30, the Robert–Mylaraswamy–Ren combination teaches configured for wireless power transfer and communication to the electronics module (Ren, Para. 37), but does not explicitly the planar coil is adjacent to the valve stem.  
It would have been obvious to one having ordinary skill in the art before the time of filing to have the planar coil is adjacent to the valve stem, since it has been held that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/

Examiner, Art Unit 3753